DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification 
Amendments to the Specification filed 28 December 2020 are entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-8, 10, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1, the recitations “measuring…engine vibration just prior to the initiation of motoring” because the recitation implies that engine vibration is being measured prior to initiation of motoring. However, nothing in the Specification indicates or supports a vibration measurement prior to initiation of motoring. The only “support” for the recitation is an ipsis verbis statement in [0041], but every other portion of the Specification only supports vibration measurement during motoring as in [0041, 53, 59] and Fig 8 (and not prior to motoring). Thus, the portion of the claim limitation that recites engine vibration being measured prior to initiation of motoring was not supported by the original disclosure. 
Claims 2, 5-8, 10 and 22 depend from the above and are also thus rejected. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5-8, 10, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the recitations “measuring an amount of bow present and engine vibration just prior to the initiation of motoring or during the onset of motoring to determined initial conditions” renders the claim indefinite because it is unclear whether each measurement is required at each recited moment, or the measurements are taken in the alternative. For example, it is unclear whether: (1) both amount of bow and vibration can be measured prior to initiation, (2) both amount of bow and vibration can be measured during the onset, (3) the amount of bow is measured prior to initiation OR the vibration is measured during the onset, or (4) the amount of bow is measured prior to initiation AND the vibration is measured during the onset, etc. The uncertainty arises from the fact that, in Applicant’s disclosure, engine vibration is not present until the onset of motoring has occurred and Applicant’s Specification only provides sufficient support for measuring engine vibration after the onset of motoring ([0041, 53, 59]; Fig 8; the ipsis verbis statement in ed” (emphasis added) renders the claim indefinite because it is unclear whether the measurements are taken to determine initial conditions or whether the one or more measurements are taken during the onset of “motoring to” a set of previously “determined initial conditions” (i.e. measurements taken while motoring up to predetermined speed, vibration, gap, or other initial conditions). For examination purposes, the recitation is interpreted as --measuring an amount of bow present just prior to the initiation of motoring or during the onset of motoring and measuring engine vibration during the onset of motoring to determine initial conditions--.
Claims 2, 5-8, 10, and 22 depend from the above and are also thus rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, and 11-12, 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross 20160348588, in view of Jackowski 10378442.
Note, in the following discussion of claim 1, the step of “motoring” is not positively recited until the fourth clause (after the preamble) and prior recitations of motoring are interpreted to refer to the subsequently, positively recited motoring step(s). 
Regarding Claim 1, Ross teaches a method of motoring a gas turbine engine (Title, 10 of Fig 1), the method comprising: 
measuring an amount of bow present and engine vibration just prior to the initiation of motoring or during the onset of motoring to determine initial conditions ([0023-25] “[d]uring the first acceleration phase 102, if the FADEC determines an imbalance that is indicative of a bowed-rotor condition…the FADEC initiates the bowed rotor cooling phase in the form of the dwell phase 202”, “the FADEC may use motion 
determining a first speed to motor a gas turbine engine for cooling (e.g., at first dwell phase 202 speed, or any subsequent dwell phase having a further subsequent dwell phase [0026-27]; Fig 4);
 determining a first time period (202, or other period corresponding to the dwell phase(s) above [0026-27]) to motor the gas turbine engine at the first speed (time period 202, which may be determined by previous testing and recalled from the FADEC for implementation when needed, or which may be determined according to an engine parameter such as a temperature or an imbalance of the rotor [0022]); 
motoring a gas turbine engine at the first speed (during dwell phase 202 or subsequent corresponding phase; Fig 4, [0026-27]); 
detecting a gap parameter of a gas turbine engine just prior to initiation of motoring (at the first speed), during an onset of motoring, and throughout motoring (e.g., tip clearance monitoring occurring over the entire time period of 102 and 106 including both motoring/dwell phases 202, [0026-27]); 
detecting a speed parameter of the gas turbine engine during an onset of motoring (at the first speed) and throughout motoring (e.g. detecting current operating speed necessary to implement the control method of Ross occurring over the entire time period of 102 and 106 including both motoring/dwell phases 202, [0026]); 
detecting a vibration parameter of the gas turbine engine during an onset of motoring (at the first speed) and throughout motoring (e.g., via motion sensing occurring over the entire time period of 102 and 106 including both motoring/dwell phases 202, [0025-27]); 
determining, in real-time, a second speed to motor the gas turbine engine for cooling in response to the vibration parameter, the gap parameter, and the speed parameter (e.g., second dwell phase, [0025-28]; specifically, the second and subsequent dwell phases implement a speed of rotation that is “dependent on the vibration modes of the rotor and/or the clearance between the rotor R and the surrounding casing” as in [0027] and the second and subsequent dwell phases generally “lead[ing] to a stair-step-like profile” with “sequentially increasing rotational speeds”, as in [0026], thus the second speed being dependent on real-time gap, speed, and vibration parameters, see also [0028]);

motoring the gas turbine at the second speed in response to the gap parameter, the speed parameter, and the vibration parameter (as discussed above, [0025-28]).
Ross does not teach the second time period also being determined by the gap parameter (in addition to the speed and vibration parameters as taught by Ross above).
However, Jackowski teaches a gap parameter being a suitable method or monitoring rotor bow (Col.10 ll.64-end). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a gap parameter as the “parameter indicative of rotor imbalance” when determining the second time period of Ross, as suggested by Jackowski (Col.10 ll.64-end) teaching that gap measuring sensors are suitable for monitoring rotor bowing. 
Regarding Claim 2, Ross in view of Jackowski teaches all the limitations of the claimed invention as discussed above. Ross further teaches the second speed is greater than the first speed ([0026]).
Regarding Claim 5, Ross in view of Jackowski teach all the limitations of the claimed invention as discussed above. Ross further teaches there being “a predetermined time of rotation that is sufficient to ensure air being drawn through the turbine engine provides sufficient cooling for relief of enough of the bowed-rotor condition for safe operation…which can be a time that is determined by testing, that is sufficient for the particular rotor R rotating at the dwell speed to sufficiently cool to eliminate the bowed-rotor condition” ([0022, 25]). 
Ross in view of Jackowski does not teach the second time period is less than the first time period. 
However, the time period during which a certain speed is held (i.e., for each dwell phase) was recognized as a result-effective variable, i.e., a variable which achieves a recognized result, in the prior art (Ross [0022, 25] as discussed above, where the predetermined time duration results in a specific amount 
Regarding Claim 6, Ross in view of Jackowski teaches all the limitations of the claimed invention as discussed above. Ross further teaches the gas turbine engine is motored using an air turbine starter (50, [0017]).
Regarding Claim 7, Ross in view of Jackowski teaches all the limitations of the claimed invention as discussed above. Ross further teaches regulating airflow to the air turbine starter using a starter air valve ([0021]).
Regarding Claim 8, Ross in view of Jackowski teaches all the limitations of the claimed invention as discussed above. Ross further teaches regulating airflow through the air turbine starter using at least one of a starter air valve and the air turbine starter ([0021]).
Regarding Claim 11, Ross teaches an engine starting system (50; Title) comprising: 
an engine starter (50) configured to motor a gas turbine engine (20) at a speed (during dwell phase 202 of Fig 4); 
a vibration sensor ([0025]) configured to detect a vibration parameter of the gas turbine engine during an onset of motoring (at the first speed) and throughout motoring ([0025-27] vibration sensing occurring over the entire time period of 102 and 106 including both motoring/dwell phases 202); 
one or more feedback sensors configured to detect at least one of a speed parameter of the gas turbine engine during an onset of motoring (at the first speed) and throughout motoring (e.g. detecting 
a controller (FADEC) configured to determine, in real-time, a speed adjustment (dwell phase 202) to the gas turbine engine in response to the speed parameter, the gap parameter, and the vibration parameter (dwell phase(s), [0025-28]; specifically, at least the second and subsequent dwell phases implement a speed of rotation that is “dependent on the vibration modes of the rotor and/or the clearance between the rotor R and the surrounding casing” as in [0027] and the second and subsequent dwell phases generally “lead[ing] to a stair-step-like profile” with “sequentially increasing rotational speeds”, as in [0026], thus the second speed being dependent on real-time gap, speed, and vibration parameters, see also [0028]);
wherein the controller adjusts the speed of the gas turbine engine by the speed adjustment ([0024-28], Fig 4), and 
wherein the controller is configured to determine, in real-time, a time period to motor the gas turbine engine in response to the vibration parameter, the gap parameter, and the speed parameter ([0025]; each dwell phase continuing until a “non-bowed-rotor condition” is satisfied, which may be a parameter indicative of rotor imbalance sensed by the FADEC in real-time, such parameter being related to the current speed, temperature, vibration and/or “[o]ther non-bowed-rotor-thresholds [which] may be used along or in combination”).
Ross does not teach the second time period also being determined by the gap parameter (in addition to the speed and vibration parameters as taught by Ross above).
However, Jackowski teaches a gap parameter being a suitable method or monitoring rotor bow (Col.10 ll.64-end). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a gap parameter as the “parameter indicative of rotor imbalance” when determining 
Regarding Claim 12, Ross in view of Jackowski teaches all the limitations of the claimed invention as discussed above. Ross further teaches the speed adjustment increases the speed of the gas turbine engine ([0026]).
Regarding Claim 14, Ross in view of Jackowski teaches all the limitations of the claimed invention as discussed above. Ross further teaches the controller determines a time period adjustment in response to the speed adjustment (the predetermined time setting occurring only when dwell phase 202, a.k.a. the speed adjustment, is initiated; [0025]).
Regarding Claim 15, Ross in view of Jackowski teaches all the limitations of the claimed invention as discussed above. Ross further teaches there being “a predetermined time of rotation that is sufficient to ensure air being drawn through the turbine engine provides sufficient cooling for relief of enough of the bowed-rotor condition for safe operation…which can be a time that is determined by testing, that is sufficient for the particular rotor R rotating at the dwell speed to sufficiently cool to eliminate the bowed-rotor condition” ([0022, 25]). 
Ross in view of Jackowski does not teach the time period adjustment decreases the time period to motor the gas turbine engine. 
However, the time period during which a certain speed is held (i.e., for each dwell phase) was recognized as a result-effective variable, i.e., a variable which achieves a recognized result, in the prior art (Ross [0022, 25] as discussed above, where the predetermined time duration results in a specific amount of cooling for a given turbine arrangement), such that the determination of the optimum or workable ranges of said variable, in this case where the second dwell phase is less time than a first dwell phase (thus the time adjustment decreasing the motoring time period), may have been characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). Where the general conditions of a claim are disclosed in the prior art, in this case Ross teaching all the method steps and structural limitations as discussed above, it has been held that the discovery of optimum or workable ranges, by experimentation requiring only routine skill in the art, in this case the ability to test amounts of cooling corresponding to various rotational speeds and temperature conditions for the specific turbine 
Regarding Claim 16, Ross in view of Jackowski teaches all the limitations of the claimed invention as discussed above. Ross further teaches the engine starter includes an air turbine starter (50, [0017]).
Regarding Claim 17, Ross in view of Jackowski teaches all the limitations of the claimed invention as discussed above. Ross further teaches a starter air valve configured to regulate airflow to the air turbine starter ([0021]).
Regarding Claim 18, Ross in view of Jackowski teaches all the limitations of the claimed invention as discussed above. Ross further teaches a starter air valve, wherein at least one of the starter air valve and the air turbine starter regulates airflow through the air turbine starter ([0021]).

Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Jackowski, and further in view of Evers 7889119.
Regarding Claim 10, Ross in view of Jackowski teaches all the limitations of the claimed invention as discussed above. Ross in view of Jackowski does not teach at least one gap clearance sensor detects both the gap parameter and the speed parameter.
However, Evers teaches a sensor that detects both gap clearance and rotational speed in a turbine (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sensor of Evers for the sensors of Ross in view of Jackowski, in order to achieve contactless gap measurement (Evers, Col.2 ll.1-8)
Regarding Claim 20, Ross in view of Jackowski teaches all the limitations of the claimed invention as discussed above. Ross in view of Jackowski does not teach the feedback sensors include at least one gap clearance sensor configured to detect both the gap parameter and the speed parameter.
However, Evers teaches a sensor that detects both gap clearance and rotational speed in a turbine (Abstract). 


Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Jackowski, and further in view of Crothers 10018071.
Regarding claims 22 and 23, Ross in view of Jackowski teaches all the limitations of the claimed invention as discussed above. Ross in view of Jackowski does not teach the gap parameter is detected using at least two gap clearance sensors located angularly opposite each other with one gap clearance sensor measuring a maxima gap at a time while the other gap clearance sensor measure minima at the same time.
However, Crothers teaches a gap parameter is detected using at least two gap clearance sensors (22, Col.2 l.65 - Col.3 l.1) located angularly opposite each other (Fig 2) with one gap clearance sensor measuring a maxima gap at a time while the other gap clearance sensor measure minima at the same time (because the sensors are oppositely oriented, any radial deflection that maximizes gap at one sensor necessarily minimizes gap at the opposed sensor; Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sensor arrangement of Crothers for the system of Ross in view of Jackowski because Crothers teaches the sensor orientation being usable for gap/clearance monitoring as required by Ross in view of Jackowski (Crothers Col.2 l.65 - Col.3 l.1). 

Response to Arguments
Applicant’s arguments filed 28 December 2020 have been carefully considered and were addressed in the rejections above at the relevant locations, but they are not persuasive. 
In summary, 
Applicant asserts that the amendments of time periods in which parameters are measured are not taught in the prior art.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 





/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741                                                                                                                                                                                                             

/Craig Kim/Primary Examiner, Art Unit 3741